PER CURIAM.
Defendants were informed against and convicted of the crime of robbery, the defense being in the nature of an alibi. From the judgment and an order denying their motion for a new trial, they have appealed.
*482The sole question presented by the appeal is the sufficiency of the evidence, which was conflicting. The testimony introduced by the state, if believed by the jury, furnishes ample support for the verdict.
The judgment and order appeal from are therefore affirmed.
M'ISER, C., sitting in lieu of BROWN, J., absent.